PCIJ_A_07_GermanInterestsUpperSilesia_DEU_POL_1926-05-25_JUD_01_ME_01_FR.txt. 84

OBSERVATIONS DE LORD FINLAY
{Traduction.]

Je suis d'accord sur les conclusions auxquelles est arrivée la Cour,
et les observations qui suivent visent simplement quelques-uns des
motifs énoncés à l’appui d’une de ces conclusions.

J'avais l'intention de présenter un avis dissident, fondé sur les.
considérations que 1° la Pologne a le droit d’être admise au bénéfice
de l'armistice et que 2° la première clause du Protocole de Spa ren-
dait nul le transfert, effectué par le Reich, de l’usine de Chorzéw.

En préparant mon avis, j'ai examiné à nouveau les preuves affé-
rentes à cette partie de l'affaire. Ce nouvel examen a eu pour résultat
de me confirmer dans mon opinion sur le premier de ces deux points
mais non sur le second.

1) Il était notoire que, si les Alliés triomphaient, l’indépendance
de la Pologne serait l’une des conditions de la paix. Toutes les Parties
à l'armistice doivent l’avoir conclu avec cette idée présente à leur
esprit et l’intention a dû être que la Pologne, dont l’armée avait
combattu aux côtés des Alliés en qualité d’armée autonome, fût liée
par les conditions de l’armistice et admise au bénéfice de ces con-
ditions, lorsqu'elle commencerait à exister en tant qu’Etat reconnu.
Ceci constituerait un jus guesitum, un droit acquis pour le nouvel
État aussitôt que ce dernier entrerait en existence. Or, dans le
domaine des affaires, il arrive trés fréquemment que, par le moyen
de trusts ou de toute autre maniére, soient conclus, au nom de
sociétés non encore enregistrées, des contrats prenant effet lors
de l'enregistrement de la Société; selon moi, les États alliés ont
conclu Yarmistice au nom de la Pologne, qui était sur le point
de devenir un Etat, aussi bien qu’en leur nom propre.

2) Mais, sur le second des points indiqués plus haut, le nouvel
examen auquel je me suis livré m’a conduit 4 modifier mon opinion.
Le paragraphe du protocole, prévoyant la nullité de toute disposi-
tion contraire aux termes de cet instrument, figure a la fin de la
première clause; il devrait, selon moi, étreinterprété par rapport aux.
termes employés dans la partie antérieure de cette clause, où il est
dit expressément que le Gouvernement allemand ne doit prendre
aucune mesure pouvant diminuer, sous une forme quelconque, la
valeur du domaine allemand, «gage commun des Alliés pour le
recouvrement des réparations auxquelles ils ont droit ».
85 OBSERVATIONS DE LORD FINLAY

La disposition selon laquelle toute mesure contraire aux stipu-
lations dont il s’agit doit être considérée comme nuile et non avenue,
devrait étre interprétée comme n’annulant les stipulations en ques-
tion que pour autant qu’intervient l’intention exprimée dans la
premiére partie de la clause, savoir la protection du gage des Alliés
pour le recouvrement des sommes dues au titre des réparations.
S'il en est ainsi, cette disposition, aux fins de la présente affaire, ne
saurait avoir d’effet à l’égard du transfert effectué du Reich à la
Société Oberschlesische. |

Je suis donc d'accord sur la conclusion à laquelle est arrivée la
Cour dans cette partie de l'affaire, mais non sur la totalité du
raisonnement qui sert de base à cette conclusion.

(Signé) FINLAY.
